DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/8/22 have been fully considered but they are not persuasive. The Cheng reference still anticipates the claims as amended though the rejection has been modified to account for the new limitations. The USC 112 rejections have been withdrawn due to amendment.
Applicant asserts on page 4 of the Remarks that Cheng fails to disclose a sintered body where the additives are composed mainly of Li2CO3. As seen in the updated rejection below, Cheng does indeed disclose these features.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2017/0214084 A1).
Regarding claim 1, Cheng discloses an apparatus comprising: a garnet-type solid electrolyte sintered body including a garnet-type solid electrolyte (paragraph 10); a carbon-enriched layer comprising lithium carbonate (Li2CO3) on the top surface of the electrolyte (paragraph 10); and a carbon-enriched bottom layer comprising Li2CO3 defined by the surface and a depth of 0.5 microns (paragraph 103).
Regarding claim 2, Cheng discloses that the garnet-type solid electrolyte comprises Li7La3Zr2O12 (paragraph 130).
Regarding claims 3-5, Cheng discloses that the carbon-enriched layer on the surface is comprised of Li2CO3 which has the claimed carbon and oxygen concentrations and ratios (paragraph 10). Zirconium need not be present at the surface to satisfy the values.
Regarding claims 6 and 7, Cheng discloses that the electrolyte has holes (paragraph 161) and that the additives can be present from 0 to 95% w/w (paragraph 206).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725